Citation Nr: 0841822	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  05-23 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a permanent total disability rating on the 
basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The veteran had active service from November 1993 to May 
2000.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2003 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Seattle, 
Washington, which denied the claim.

The Board notes the statement of the case and the 
supplemental statements of the case also show a claim for an 
increased rating for the veteran's major depressive disorder 
as an issue on the appeal.  The Board's review of the claims 
file, however, and a fair and liberal reading of her untimely 
Substantive Appeal (VA Form 9) on another issue, which the RO 
properly treated as an informal claim, see 38 C.F.R. § 3.155 
(2008), reveals that the only issue she asserted was the 
permanency of her total disability evaluation on the basis of 
individual unemployability.  This was confirmed at the 
hearing by the veteran's and her representative's agreement 
with the statement of the issue on appeal.  See Transcript, 
p. 1.  Thus, the Board deems the issue on appeal is as shown 
on the cover sheet.

The veteran appeared at a Travel Board hearing at the local 
RO in July 2008 before the undersigned Veterans Law Judge.  A 
transcript of the hearing testimony is associated with the 
claims file.

The December 2003 rating decision also denied service 
connection for hypertension secondary to the service-
connected post-operative spine disorder, and the veteran 
perfected an appeal of the denial.  See 38 C.F.R. § 20.200 
(2008).  Subsequently, and prior to certification of the 
appeal to the Board, a May 2008 rating decision granted 
service connection with an initial 10 percent evaluation, 
effective June 2003.  There is no indication she appealed 
either the rating or effective date assigned for the 
disorder, so that claim has been resolved and is not before 
the Board.  See 38 C.F.R. § 20.200 (2008); Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).

A December 2002 rating decision denied an increased rating 
for the veteran's post-operative spine disability, she 
appealed it, and a statement of the case was issued in 
September 2003.  There is no indication in the claims file 
that the U.S. postal authorities delivered it in less than a 
reasonable time.  Her VA Form 9 was signed by her in November 
2004 and received by the RO in December 2004.  See 38 C.F.R. 
§ 20.304 (2008).  A December 2004 RO letter informed the 
veteran that she failed to perfect her appeal in a timely 
manner, and that she could appeal the determination.  See 
38 C.F.R. § 19.34 (2008).  There is nothing in the claims 
file to indicate the veteran appealed the determination.  
Thus, the issue of the evaluation of the veteran's spine 
disability is not before the Board and will not be discussed 
in the decision below.  See 38 C.F.R. § 20.200 (2008).

The veteran asked for an increased rating for her spine 
disability in the July 2005 VA Form 9 with which she 
perfected her appeal of her hypertension claim.  The 
September 2005 rating decision did not address that claim; 
so, it has not been adjudicated.  In light of the fact this 
issue has not yet been considered by the RO, much less denied 
and timely appealed to the Board, it is referred to the RO 
for appropriate action, as the Board does not currently have 
jurisdiction to consider it.  See 38 C.F.R. § 20.200 (2008); 
Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does not 
have jurisdiction of an issue not yet adjudicated by the RO).


FINDING OF FACT

Permanent improvement of the veteran's service-connected 
disabilities under treatment is remote and it is reasonably 
certain that her inability to obtain and maintain 
substantially gainful employment will continue throughout her 
remaining life.




CONCLUSION OF LAW

The requirements are not met for a permanent TDIU.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2008); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.3, 4.7, 4.15 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  The pre-decision VCAA 
notices provided to the veteran did not fully comply with the 
statutory notice required for increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Content-
compliant errors are presumed prejudicial unless rebutted by 
VA.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The record, however, shows that any prejudice that failure 
caused was cured.  First, the April 2006 notice provided 
pursuant to a Board remand, informed the veteran of the 
evidence needed to support his claim, what part of that 
evidence is to be provided by the claimant, what part VA will 
attempt to obtain, and notice of how disability evaluations 
and effective dates are determined.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The only component 
omitted was rating criteria which would provide a basis for 
an increased rating.  This omission was in fact addressed in 
the statement of the case and several supplemental statements 
of the case which specifically informed the veteran of the 
rating criteria which would provide a basis for an increased 
rating.  Thus, any error was cured and rendered harmless.  
See Washington v. Nicholson, 21 Vet. App. 191 (2007).

VA has also fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations. The claim was readjudicated on a de novo basis, 
as shown in the September 2008 supplemental statement of the 
case.  The veteran was afforded a meaningful opportunity to 
participate in the adjudication of the claim, as she was 
provided the opportunity to present pertinent evidence in 
light of the notice provided.  Because the veteran has actual 
notice of the rating criteria, and because the claim has been 
readjudicated no prejudice exists.  Thus, the Board may 
address the merits of the appeal.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A December 2002 rating decision increased the evaluation of 
the major depressive disorder from 30 percent to 70 percent 
and granted the veteran a TDIU, both effective August 2002.  
Although the veteran had not claimed her condition had 
worsened, the December 2003 rating decision continued the 70 
percent evaluation on the basis of her outpatient treatment 
notes.  The veteran subsequently applied for permanent and 
total disability, and that is the issue on appeal.

Governing Law and Regulation

A total rating based on unemployability due to service-
connected disabilities may be granted where the schedular 
rating is less than total and the service-connected 
disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16.  Permanence of total disability will be 
taken to exist when such impairment is reasonably certain to 
continue to exist throughout the life of the disabled person.  
Disabilities which are totally incapacitating will be 
regarded as permanent and totally disabling when improvement 
under treatment is remote.  Further, unlike the test for 
individual unemployability, age is an allowable and 
appropriate consideration in making this determination.  
38 C.F.R. § 3.340(b); cf. 38 C.F.R. § 4.16.

Analysis

Historically, following her medical discharge from active 
service, a May 2000 rating decision granted service 
connection for scoliosis, status post-fusion with Harrington 
Rods, and a major depressive disorder.  The evidence of 
record notes the veteran's increased depression secondary to 
her chronic back pain, as well as her inability to function 
at a high capacity in all facets of her life on a consistent 
basis.  She asserts that, as a result of the back surgery-
which she regrets, she is of no use to anyone, and she will 
not be able to ever obtain substantial employment or interact 
with her children.

The spine disability is currently evaluated as 30 percent 
disabling and, as noted earlier, the acquired mental disorder 
is evaluated as 70 percent disabling as of August 2002.  At 
the hearing the veteran noted that her acquired mental 
disorder had not gotten better at all during the last 10 
years.  See Transcript, p. 5.  In addition to showing it is 
not a reasonable certainty the veteran's level of disability 
will continue for the rest of her life, the probative medical 
evidence also shows the severity of the veteran's disability 
has not been static.

The December 2002 rating decision granted a TDIU on the basis 
of the September 2002 VA examination.  As of the date of that 
examination, the veteran had last worked in 2000, she had 
just been evicted from her apartment three weeks earlier, her 
car had been repossessed, and she had difficulty marshalling 
the air fare for her then seven-year-old daughter's return 
from visiting her father-the veteran's ex-husband.  These 
events resulted in an exacerbation of her symptoms, and she 
felt overwhelmed and frustrated with passive suicide 
ideation, but no plan.  The examiner rendered Axis I 
diagnoses of adjustment disorder and major depressive 
disorder, with a Global Assessment of Functioning (GAF) of 
45-which is indicative of serious symptoms.  See Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).

The examiner also opined that at the time of the examination 
the veteran was not competent to handle her financial 
affairs, and her then psychological distress significantly 
impacted her employability.  The examiner specifically noted, 
however, that the impact should not be considered permanent 
and-instead, should be revisited in one year.

At the time of the September 2002 examination, the examiner 
observed that part of the veteran's problem may have been the 
fact she was transitioning from unemployment benefits to VA 
Chapter 31 benefits, as she was attending college.  VA 
outpatient records of August 2002 note the veteran was 
tenacious in seeking to address and resolve her acute 
financial distress.

In the interim, the veteran's circumstances were further 
complicated by her second pregnancy.  She also applied for 
benefits administered by the Social Security Administration 
during this period.  The July 2003 spine examination 
conducted for that agency determined her back disability 
still left her capable of functioning in a standing or 
walking position for four out of eight hours.  The July 2003 
mental examination, however, noted the increased stress on 
the veteran of performing her daily activities while pregnant 
and also adjusting her pain medications to her pregnancy.  
The examiner noted her intelligence and ability, the fact she 
did have goals and a desire to reach them, but her depression 
rendered it difficult for her to function at the required 
level.  As a result, the examiner opined the veteran would 
not improve to a level of employability for at least 12 
months and certainly not until after the birth of her second 
child.

VA outpatient records for 2004 into 2005 note the birth of 
the veteran's second child, her sporadic appearance for 
appointments, and the fact that there were periods when she 
was not taking her medications at all.  She has repeatedly 
asserted that it is her constant back pain that really drives 
her inability to function, which in turn causes her 
depression.  Her treatment records, however, note her medical 
care providers have not assessed that to be the case, as the 
veteran had not diligently pursued physical therapy in an 
effort to treat her pain.  A January 2006 VA pain consult 
noted the examiner had seen the veteran in 2004 and 2005 as 
well.  He noted she was taking Oxycontin for her pain at the 
time, and that she was severely depressed.  The examiner 
noted that he counseled the veteran on the reason for her 
pain and that he believed she could make an impact on it with 
the isometric low back exercises he recommended.  He also 
noted that her then current medication, Paxil, was primarily 
for panic attacks which had improved, and she needed a 
stronger anti-depressant.

A January 2006 women's health entry one week later noted the 
veteran had not seen a mental health provider since September 
2005, and she had not taken her anti-depressant medications 
since she became pregnant.  She did not take Valproate that 
was prescribed because she read the potential side effects 
and was scared.  She told the physician that she had not 
found medications that worked.  This essentially was also the 
case in April 2006.  An October 2006 mental health entry 
noted the veteran reported her pain level was manageable but 
she still felt depressed.  The examiner and the veteran 
discussed her taking responsibility for not keeping her 
appointments and ways to motivate her to do so.  The examiner 
noted the veteran was inert and unmotivated, and she had 
failed to complete her depression group and only kept her 
mental health appointments sporadically.

The veteran was examined twice in early 2007-in February for 
the Social Security Administration and in March by VA.  The 
February 2007 private examination report noted what is 
essentially the recurring theme of the veteran's claim for 
permanency: she just can't do the things she used to do 
before her surgery, there is nothing that makes her happy, 
and she is not the same person.  The examiner noted the 
veteran's medications as Oxycontin 100 mg x one year, 
Percocet 5 mg tid x five years, Venlafaxine, 
Hydrochlorothiazide, Metoprolol, Valproic acid, Alprazolm as 
needed, and Trazodone.  The veteran emphasized that she 
relied heavily on her then 10-year-old daughter to care for 
the two-year-old, to the older daughter's noted 
dissatisfaction with that state of affairs, and that she 
engaged in hardly any social activities.

The examiner noted the veteran was hesitant to really discuss 
her medications and the extent to which they may be really 
helping her or her daily activities.  The examiner noted 
doubt the veteran's pain medications were really helping her.  
The examiner rendered Axis I diagnoses of severe Iatrogenic 
opiate dependence; by history, moderate to severe recurrent 
chronic major depression; and, pain disorder with medical and 
psychological features.  The examiner noted, however, that 
the opiate dependence was overshadowing the formal diagnosis 
of major depression.  Axis II diagnosis was probable 
personality disorder not otherwise specified with Cluster B 
traits.  The examiner assessed the veteran's prognosis as 
guarded, as she had no insight into her narcotic dependence, 
and observed there was a recurring theme of ambivalence and 
irritability.  The examiner noted the prospect of an Axis II 
diagnosis that the narcotics were not treating physical pain 
so much as intrapsychic pain and, more likely, an inability 
to self-soothe.

While the examiner noted the veteran appeared markedly 
depressed, the amount of opiates she was taking might well 
have created a depressive episode, could exacerbate or 
intensify the severity of depression, and impair judgment.  
Thus, the examiner recommended referral to a chemical 
dependency program.  The examiner deferred comment on the 
veteran's medical issues but did recommend evaluation.  The 
examiner also recommended a re-evaluation once she was clean 
and sober from opiates for at least six months to one year.  
In the mean time, the examiner opined the veteran was 
currently unable to manage any type employment, and she was 
incapable of managing her funds.  Nonetheless, the examiner 
opined once the veteran went through chemical dependency 
treatment and remained clean, and was treated for her 
depression and Axis II diagnoses, she likely could return to 
the competitive work environment.  The examiner based that 
assessment on the fact the veteran did surprisingly well on 
the mental status examination in concentration, focus, 
persistence, and pace.

The March 2007 VA fee-basis examination report notes the fee-
basis examiner assessed the veteran in a somewhat different 
light.  There is no indication the VA fee-basis examiner had 
access to or even was aware the veteran was evaluated the 
prior month.  The examiner noted no history of alcohol or 
drug abuse, and that the veteran reported she sometimes did 
not care how she looked.  Mental status examination revealed 
the veteran as oriented and she presented with appropriate 
behavior.  Thought processes were appropriate, and judgment 
was not impaired.  The fee-basis examiner opined the 
veteran's current Axis I diagnoses should be replaced with 
mood disorder due to surgical repair of scoliosis with 
depressive features and panic disorder.  The examiner noted 
the veteran's depression was secondary to the limitations 
imposed by her back disability that limited her ability to 
fulfill her role of a single parent and seriously impaired 
her sense of mastery over her life.

The examiner opined the veteran was capable of managing her 
benefit payments but incapable of establishing and 
maintaining effective work and social relationships.  She did 
not comment on the permanency of that assessment.

In light of the fact the fee-basis examiner did not assess 
permanency, there is no patent conflict with the February 
2007 examination report.  The Board notes, nonetheless, VA 
outpatient records are consistent with that examiner's 
assessments.  March 2007 VA records note the veteran's 
anxiety when informed VA would no longer stock or prescribe 
Oxycontin, and that she would be tapered off of it, which 
would improve her depressed mood in the long run.  Her 
treating psychiatrist anticipated withdrawal symptoms and 
suggested referral to the addiction clinic.

VA records for the remainder of 2007 and into 2008 note the 
veteran's lack of motivation to participate in suggested 
modules to address her physical pain and mental health 
symptoms, as well as her continued tendency to not keep 
appointments.  The fee-basis examiner noted the veteran's 
panic attacks and that they had abated.  The veteran, 
however, noted at the July 2008 hearing that they were 
debilitating, and she cited them as the reason she missed 
many of her appointments, as she was afraid to leave the 
house.  Transcript, p. 2.  Her treatment records note the 
panic attacks involved her fear of breathing cessation during 
the night.  A March 2007 outpatient entry notes they are 
probably related to her nonservice-connected obstructive 
sleep apnea, for which she uses a constant positive airway 
pressure device while sleeping.  Her records also note her 
failure to present for pain management care.

In sum, the probative medical evidence of record is in 
equipoise as to whether the veteran's post-operative spine 
disorder pain and depression are so debilitating that dutiful 
compliance with a prescribed medical and physical therapy 
regimen would be of no long-term benefit to her.  As a 
result, the probability of permanent improvement of the 
service-connected disabilities under treatment is remote, and 
it is reasonably certain that the impairment due to the 
service-connected disabilities will continue for the rest of 
the veteran's life.  Thus, resolving the benefit of the doubt 
in her favor, the appeal is granted.


ORDER

Entitlement to a permanent TDIU is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


